 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDBroyhill CompanyandDistrict LodgeNo. 162,Inter-national Association of Machinists and AerospaceWorkers,AFL-CIO. Case 17-CA-6108December 6, 1974DECISION AND ORDERBy CHAIRMAN MILLER ANDMEMBERSFANNING ANDJENKINSUpon a charge filed on June 12, 1974, by DistrictLodge No. 162, International Association of Machi-nists and Aerospace Workers, AFL-CIO, herein calledtheUnion, and duly served on Broyhill Company,herein called the Respondent, the General Counsel ofthe National Labor Relations Board, by the RegionalDirector for Region 17, issued a complaint on July 17,1974, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies of the charge,complaint, and notice of hearing before an Administra-tive Law Judge were duly served on the parties to thisproceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on May 17, 1974, fol-lowing a Board election in Case 17-RC-7166, the Un-ionwasdulycertifiedastheexclusivecollective-bargaining representative of Respondent'semployees in the unit found appropriate;' and that,commencing on or about May 28, 1974, and at all timesthereafter,Respondent has refused, and continues todate to refuse, to bargain collectively with the Union asthe exclusive bargaining representative, although theUnion has requested and is requesting it to do so. OnJuly 30, 1974, Respondent filed its answer to the com-plaint admitting in part, and denying in part, the allega-tions in the complaint.On September 16, 1974, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on September 23,1974, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show Cause whythe General Counsel's Motion for Summary Judgmentshould not be granted. Respondent thereafter filed aresponse to Notice To Show Cause.IOfficial notice is taken of the record in the representation proceeding,Case 17-RC-7166, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8, as amended. SeeLTVElectrosystems, Inc.,166 NLRB 938 (1967), enfd. 388 F.2d 683 (C.A.4, 1968);Golden Age Beverage Co.,167 NLRB 151 (1967), enfd. 415 F.2d26 (C.A. 5, 1969);Intertype Co. v. Penello,269 F.Supp. 573 (D.C. Va.,1957);FollettCorp.,164 NLRB 378 (1967), enfd. 397 F.2d 91 (C.A. 7,1968); Sec. 9(d) of the NLRA.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, the Boardmakes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNotice To Show Cause, Respondent raises three con-tentions in opposition to the Motion for SummaryJudgment. Respondent argues that the Regional Direc-tor, with Board approval, erred in allowing the electionin the underlying representation proceeding to be con-ducted during Respondent's slack season, even thoughhe had found Respondent's business to be seasonal innature and had included seasonal employees in theunit. In this regard, Respondent also asserts that it isincumbent on the Board to explain its basis for con-cluding that the Regional Director did not err in hisscheduling of the election during the slack season. Sec-ondly,Respondent argues that it was denied due proc-ess by the Union being allowed to relitigate the statusof an employee at the consolidated representation andunfair labor practice hearing, when the Union had notsubmitted evidence on this issue at the representationhearing. Lastly, Respondent argues that it was denieddue process and contends that the Regional Directorabused his discretion by commingling challenged bal-lots, opened by direction of the Board after the hearing,while the Board's decision holding that two employeeswere discriminatorily discharged and thus eligible tovote, was pending review in the United States court ofappeals.With regard to Respondent's first and second con-tentions, our review of the representation case record,and of the unfair labor practice proceeding con-solidated therewith, indicates that these issues werefully litigated therein. Respondent raised and litigatedthese contentions either before the Regional Director inthe representation proceeding, or in its exceptions tothe Board of the Regional Director's order clarifyingand amending the decision and direction of election,and before the Administrative Law Judge, and there-after to the Board.' Respondent offers no newly dis-covered or previously unavailable evidence in supportof these contentions in this proceeding, but rather dis-putes the Board's determinations thereon by alludingto preexisting evidence which was before the Board inthe previous proceedings. In its decision the Board in-dicated that there was no factual basis for Respondent'scontentions that the election scheduling was inappro-priate.Accordingly, under well settled rules prohibit-2BroyhillCompany,210 NLRB 288 (1974).215 NLRB No. 69 BROYHILL COMPANYing relitigation of issues in an unfair labor practiceproceeding which were considered in a preceding re-presentation proceeding, Respondent may not reliti-gage these issues herein.'With regard to Respondent's contention that the Re-gional Director abused his discretion and denied Re-spondent due process by commingling the challengedballots even though the Board's decision concerningtwo employees whose ballots were challenged waspending appellate court review, we find no merit in thiscontention. In our opinion there was no abuse of discre-tion. In any case as the revised tally of ballots shows theUnion prevailing in the election by a vote of 25 to 22,the reduction of the Union's margin of victory by thetwo ballots, even should Respondent's appeal be suc-cessful, nevertheless leaves the Union prevailing in theelection.Accordingly,we shall grant the GeneralCounsel's Motion for Summary Judgment."On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTBroyhill Company, Respondent herein, a Nebraskacorporation, is engaged in the manufacture and distri-bution of agricultural, industrial, and turf equipment atits facility in Dakota City, Nebraska. In the course andconduct of its business, Respondent annually purchasesmaterials valued in excess of $50,000 directly fromsources outside the State of Nebraska.We find, on the basis of the foregoing, that Respond-ent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.IITHE LABOR ORGANIZATION INVOLVEDDistrict Lodge No. 162, International Association ofMachinists and Aerospace Workers, AFL-CIO, is alabor organization within the meaning of Section 2(5)of the Act.3SeePittsburgh Plate GlassCo. v NL.R.B.,313 U S 146, 162 (1941),Rules and Regulations of the Board, Sec102 67(1) and 102 69(c)4 In view of our determination herein, we find it unnecessary to rule onthe General Counsel's motion to strikeIIITHE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unit373The following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All full-time and regular part-time productionand maintenance employees of the Broyhill Com-pany at its Dakota City, Nebraska, plant includingshipping and receiving employees, parts em-ployees, plant clericals, draftsmen, printing de-partment employees, seasonal employees, truck-drivers, and leadmen, but excluding office clericalemployees, professional employees, guards, andsupervisors as defined in the Act.2.The certificationOn August 16, 1973, a majority of the employees ofRespondent in said unit, in a secret ballot election con-ducted under the supervision of the Regional Directorfor Region 17, designated the Union as their represent-ative for the purpose of collective bargaining with theRespondent. The Union was certified as the collective-bargaining representative of the employees in said uniton May 17, 1974, and the Union continues to be suchexclusive representative within the meaning of Section9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about May 28, 1974, and at alltimes thereafter, the Union has requested the Respond-ent to bargain collectively with it as the exclusive col-lective-bargaining representative of all the employees inthe above-described unit. Commencing on or aboutMay 28, 1974, and continuing at all times thereafter todate, the Respondent has refused, and continues torefuse, to recognize and bargain with the Union as theexclusive representative for collective bargaining of allemployees in said unit.Accordingly, we find that the Respondent has, sinceMay 28, 1974, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriate unit,and that, by such refusal, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act. 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent,set forth in section III,above,occurring in connection with its operations de-scribed in section I, above,have a close,intimate, andsubstantial relationship to trade,traffic,and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V.THE REMEDYHaving foundthatRespondent has engaged in andis engaging in unfair labor practiceswithin themeaningof Section 8(a)(5) and(1) of the Act,we shallorder thatit cease and desist therefrom,and, upon request, bar-gain collectivelywith the Unionas the exclusive re-presentative of all employees in the appropriate unit,and, if an understandingis reached, embody such un-derstanding in a signed agreement.In order toinsure that the employeesin the appropri-ate unit willbe accorded the services of their selectedbargaining agent forthe period provided by law, weshall construe the initialperiod of certificationas begin-ning on the date Respondent commences to bargain ingood faithwith the Unionas the recognized bargainingrepresentative in the appropriate unit.SeeMar-JacPoultry Company, Inc.,136 NLRB 785 (1962);Com-merceCompany d/b/a Lamar Hotel,140 NLRB 226,229 (1962), enfd. 328 F.2d 600 (C.A. 5, 1964), cert.denied 379 U.S. 817 (1964);Burnett Construction Com-pany,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57(C.A. 10, 1965).The Board,upon the basisof the foregoing facts andthe entirerecord, makes the following:CONCLUSIONS OF LAW1.Broyhill Company is an employer engaged in com-merce within the meaning of Section 2(6) and(7) of theAct.2.DistrictLodge No.162, International Associationof Machinists and AerospaceWorkers, AFL-CIO, is alabor organization within the meaning of Section 2(5)of the Act.3.All full-time and regular part-time production andmaintenance employeesof theBroyhill Company at itsDakota City,Nebraska,plant including shipping andreceiving employees,parts employees,plant clericals,draftsmen,printing department employees,seasonalemployees,truckdrivers, and leadmen,but excludingofficeclericalemployees,professionalemployees,guards,and supervisors as definedin the Act,consti-tute a unit appropriate for the purposes of collectivebargaining within the meaningof Section 9(b) of theAct.4. SinceMay 17, 1974, the above-named labor organ-ization has been and nowis the certifiedand exclusiverepresentative of all employees in the aforesaid appro-priate unitfor the purpose of collectivebargainingwithin themeaning of Section 9(a) of the Act.5.By refusingon or about May 28, 1974, and at alltimes thereafter,to bargaincollectively with the above-named labor organization as the exclusive bargainingrepresentativeof all the employeesof Respondent inthe appropriateunit,Respondent has engaged in and isengaging in unfair labor practiceswithin themeaningof Section 8(a)(5) of the Act.6.By the aforesaidrefusal to bargain,Respondenthas interfered with,restrained,and coerced,and is in-terferingwith,restraining,and coercing,employees inthe exerciseof the rightsguaranteed to them in Section7 of the Act, and therebyhas engaged in and is engag-ing in unfair labor practiceswithin themeaning ofSection 8(a)(1) of the Act.7.The aforesaidunfair labor practices are unfairlabor practicesaffectingcommercewithin themeaningof Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act,as amended,the National Labor RelationsBoard hereby orders that Respondent Broyhill Com-pany,Dakota City, Nebraska, its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay,wages,hours,and other terms and conditionsof employment with District Lodge No.162, Interna-tional Association of Machinists and Aerospace Work-ers,AFL-CIO, as the exclusivebargaining representa-tive of its employees in the following appropriate unit:All full-time and regular part-time productionand maintenance employees of the Broyhill Com-pany at its Dakota City, Nebraska,plant includingshipping and receiving employees,parts em-ployees,plant clericals,draftsmen,printing de-partment employees, seasonal employees,truck-drivers,and leadmen,but excluding officer officeemployees,professional employees,guards, andsupervisors as defined in the Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act: BROYHILL COMPANY375(a) Upon request, bargain with 'the- above-named la-bor organization as the exclusive representative of allemployees in the aforesaid appropriate unit with re-spect to rates 'of pay, wages, hours, and other terms andconditions of employment, and, if an understanding isreached, embody such understanding in a signed agree-ment.(b) Post at its Dakota City, Nebraska, plant copiesof the attached notice marked "Appendix."5 Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 17, after being duly signed by Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not al-tered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.5 In the event thatthisOrder is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational LaborRelationsBoard" shall read "PostedPursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTrefuse to bargain collectively con-cerning rates of pay,wages,hours,and other termsand conditions of employment with DistrictLodge No.162, International Association of Ma-chinists and Aerospace Workers,AFL-CIO, asthe exclusive representative of the employees inthe bargaining unit described below.WE WILL NOTin any like or related manner inter-fere with,restrain, or coerce our employees in theexerciseof the rightsguaranteed them by Section7 of the Act.WE WILL,upon request, bargain with the above-named Union,as the exclusive representative of allemployees in the bargaining unit described below,with respect to rates of pay, wages,hours, andother terms and conditions of employment,and, ifan understanding is reached,embody such under-standing in a signed agreement.The bargainingunit is:All full-time and regular part-time productionand maintenance employees of the BroyhillCompany at its DakotaCity,Nebraska, plantincluding shipping and receiving employees,parts employees,plant clericals,draftsmen,printing department employees, seasonal em-ployees,truckdrivers,and leadmen,but exclud-ing office clerical employees, professional em-ployees,guards,and supervisors as defined inthe Act.BROYHILLCOMPANY